IN THE SUPREME COURT OF THE STATE OF NEVADA


              HYUKEEM TYRESE WELDON,                                   No. 83378
              Petitioner,
              vs.
              THE EIGHTH JUDICIAL DISTRICT
              COURT OF THE STATE OF NEVADA,
                                                                        FILE
              IN AND FOR THE COUNTY OF                                   JAN 1 2 2022
              CLARK,
              Respondent,
                and
              THE STATE OF NEVADA,
              Real Party in Interest.




                  ORDER DISMISSING PETITION FOR A WRIT OF MANDAMUS

                          This is an original pro se petition for a writ of mandamus
              seeking to compel action on petitioner's postconviction petition for a writ of
              habeas corpus in the district court.
                          On September 10, 2021, this court entered an order directing
              real party in interest, on behalf of respondents, to file and serve an answer,
              including authorities, against issuance of the requested writ. Real party in
              interest filed an answer on October 4. 2021, wherein it asserted that the
              district court had taken action on petitioner's postconviction proceedings
              based on an order issued September 24, 2021, and that therefore the
              purpose of this petition was moot. This court entered an order directing
              Judge Erika D. Ballou to file and serve an answer informing this court
              whether the September 24, 2021, order had an effect on the propriety of writ
              relief and to explain the delay in the proceedings. Judge Ballou filed an
              answer on December 28, 2021, where she informed this court that the
SOMME COURT
     OF
              postconviction proceedings had been delayed because the Department
   NEVADA
                  inadvertently overlooked the filing when it was transferred and was
                  unaware of the petition and motion until this writ petition was filed. She
                  informed this court that a hearing had been set for January 4, 2021 and
                  asserted that therefore this writ petition was now moot.
                              It appears that this court is no longer able to grant the relief
                  petitioner requested, as it has been effectuated by the district court, and we
                  thus dismiss the instant petition as moot. See Personhood Nev. v. Bristol,
                  126 Nev 599, 602, 245 P.3d 572, 574 (2010) (holding that a case that initially
                  presents a live controversy may be rendered moot by subsequent events).
                              It is so ORDERED.




                                                                                  .J.
                                           P rraguirre




                                            ,J                               41,JAC:44-.0   , J.
                  Hardesty                                         Stiglich


                  cc:   Hon. Erika D. Ballou, District Judge
                        Hyukeem Tyrese Weldon
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(0) I947A 44100
                                                              9.
                                                 -.1t•VP;1'                             :
                                                        •     •     1-14X"